- Provided by MZ Technologies UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of July, 2010 Commission File Number 1-15250 BANCO BRADESCO S.A. (Exact name of registrant as specified in its charter) BANK BRADESCO (Translation of Registrant's name into English) Cidade de Deus, s/n, Vila Yara 06029-900 - Osasco - SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X . Publicly-Held Company CNPJ # 60.746.948/0001-12 Notice to Shareholders Banco Bradesco S.A. hereby informs its shareholders and the market about the approval, by the Central Bank of Brazil, on June 25 th , 2010, of the Capital Stock Increase process in the amount of R$2,000,000,000.00, increasing it from R$26,500,000,000.00 to R$28,500,000,000.00 with a 10% stock bonus (one new share, of the same type, for each 10 shares held), as resolved at the Special Shareholders Meeting held on June 10 th , 2010, informing that: · the shareholders registered in the Banks books as of July 13 th , 2010 will be benefited. As of July 14 th , 2010, the shares will be traded ex-bonus; · the bonus shares will be included in the shareholders positions on July 16 th , 2010, and they will be available on July 19 th , 2010; · the monthly dividends will be maintained at R$0.013219250 per common share and R$0.014541175 per preferred share, so as the amount paid monthly to shareholders will be increased by 10%, as from the dividend regarding the month of August/2010 to be paid on September 1 st , 2010; · the unit value of the bonus shares is R$5.847253119, pursuant to the provisions in Paragraph First of Article 47 of Brazilian Federal Revenue Service Normative Instruction # 1,022 of April 5 th 2010, which will be included in the Statement of Book-Entry Shares for the 2011 Income Statement referring to the 2010 Calendar Year. · for the shareholders who want to transfer fractions of shares resulting from the stock bonus, it is established the period between July 19 th , 2010 and August 19 th , 2010 , pursuant to the provisions of Paragraph Third of Article 169 of Law # 6,404/76. After this period, eventual remaining fractions will be separated, grouped into whole numbers and sold at an Auction to be held on August 30 th , 2010 at BM&FBOVESPA S.A.  Bolsa de Valores, Mercadorias e Futuros (São Paulo Securities, Commodities and Futures Exchange), and the respective amounts will be made available to shareholders entitled thereto on September 13 th , 2010, by means of: · credit in the current account in a Financial Institution, providing their banking data are complete in our records; · payment to BM&FBOVESPA S.A.  Bolsa de Valores, Mercadorias e Futuros (São Paulo Securities, Commodities and Futures Exchange), which will transfer the respective amounts to those entitled to them as registered in its records, by means of its Custody Agents; · payment in a Bradesco Branch to those shareholders who do not hold a current account in a Financial Institution, but have accurate banking data in our records. They should, after notification, present themselves at a Bradesco Branch on their preference having their Identification Document to receive the amount they are entitled to. For the shareholders who are not identified or located, the amounts will be available at the Company, and, when requested they will be paid, provided that they update their banking data. As of July 13 th , 2010, the shares composing the Capital Stock will have equal participation in the Monthly Dividends and eventually Complementary Dividends and/or Interest on Own Capital to be declared, as well as, fully, any other advantages as of said date. Simultaneously to the Brazilian Market operation, and in the same proportion, bonus shares will be distributed in the form of ADRs - American Depositary Receipts on the U.S. Market (NYSE) and in the form of GDRs  Global Depositary Receipts on the European Market (Latibex), and investors will receive 1 (one) new DR for each 10 (ten) DRs held on the record date of July 13 th , 2010, observing that: · similar to the Brazilian operation, the resulting fractions will be separated, grouped into whole numbers and sold at the respective Stock Exchanges, and the amounts will be credited to the holders of said fractions; and · once the operation is concluded, Depositary Receipts - DRs will continue to be traded at the ratio of 1 (one) preferred share to 1 (one) DR on the aforementioned Markets. Cidade de Deus, Osasco, SP, July 1 st , 2010 Banco Bradesco S.A. Julio de Siqueira Carvalho de Araujo Executive Vice President · Should you have any questions or require further information, please contact Mr. Paulo Faustino da Costa, phone 55 11 2178-6201, e-mail 4823.paulo@bradesco.com.br; Mrs. Ivani Benazzi de Andrade, phone 5511 2178-6218, e-mail: 4823.ivani@bradesco.com.br, or Mr. Carlos Tsuyoshi Yamashita , phone 55 11 2178-6204, e-mail: 4823.carlos@bradesco.com.br . SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:July 14, 2010 BANCO BRADESCO S.A. By: /
